Citation Nr: 1746144	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  16-15 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a concussion, traumatic brain injury, and residuals.


ORDER

Service connection for tinnitus is denied. 

Service connection for a concussion, traumatic brain injury and residuals is denied. 


FINDINGS OF FACT

1.  The Veteran's tinnitus did not manifest during or for many years thereafter, and is not a result of service.

2.  The probative evidence of records fails to show that the Veteran has been diagnosed with a concussion, traumatic brain injury, or residuals.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for tinnitus are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for establishing service connection for a concussion, traumatic brain injury, or residuals are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty from April 1963 to April 1965.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2015 Rating Decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Veteran filed a Notice of Disagreement (NOD) in October 2015 and a Statement of the Case (SOC) was issued in February 2016.  The Veteran filed a VA Form 9 in April 2016.  

The Board notes that the Veteran filed a NOD with regard to his claim of entitlement to an initial compensable rating for bilateral hearing loss.  However, he did not include that issue in his VA Form 9, Substantive Appeal.  As such, that issue is not before us at this time.  

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service Connection 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2016).  Service connection may be established for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).
	
Generally to establish entitlement to service connection, a Veteran must show evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the current disability and an in-service injury or disease.  All three elements must be proved.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be established for certain chronic diseases listed under 38 C.F.R. § 3.309(a) by either (1) the existence of such a chronic disease noted during service, or during an applicable presumption period under 38 C.F.R. § 3.307, and present manifestations of that same chronic disease; or, (2) where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity can be legitimately questioned, then a showing of continuity of symptomatology after discharge is required to support the claim of service connection.  38 C.F.R. § 3.303(b) (2016); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).


Tinnitus

The Veteran is competent to report symptoms of tinnitus.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board therefore finds that the evidence demonstrates a current diagnosis, meeting the first requirement for the establishment of service connection.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

The Veteran contends that his tinnitus is due to in-service noise exposure.  The Veteran's noise exposure is conceded and the second element of service connection is met.  See Shedden, 381 F.3d at 1166-67.  

Turning to the question of whether there is a nexus, or link, between the current shown disability and service, the evidence indicates that the Veteran denied tinnitus during an April 2010 VA treatment record.  Tinnitus was also not noted on the Veteran's August 2015 VA examination.  The Board recognizes that the Veteran reported tinnitus in his April 2016 VA Form 9.  

Again, the Board finds the Veteran competent to report his symptoms of tinnitus. However, the Veteran has not asserted that his symptoms of tinnitus began in service, and the evidence of record suggests that his tinnitus symptoms did not have its onset until many years after service.  In this case, based upon his lay statements to the April 2010 clinician and the August 2015 VA examiner, the evidence suggests that the Veteran's tinnitus did not have its onset until more than 40 years after service.  As the Veteran is competent to report symptoms of tinnitus, the Board finds the Veteran's lay statement reporting symptoms of tinnitus approximately 40 years after service to be probative as well.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Therefore, based on the above, the Board finds that the evidence of record is against a finding of service connection for tinnitus on any basis.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 C.F.R. § 3.102 (2016), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Concussion, traumatic brain injury, or residuals

The Veteran seeks entitlement to service connection for a concussion, traumatic brain injury, and residuals on the basis that he had multiple concussions and fired thousands of rounds while on service.    

Service treatment records reveal that the Veteran had an incident of him falling and hitting the left side of his face is noted in his service treatment record in September 1964.  His separation examination of February 1965 was negative for any medical issues and specifically was negative for any complaints of loss of memory.  There was no notation at that time of any head injury or headaches.

The Veteran was examined at the Pittsburgh VA and has been treated for benign essential tremor since September 1991, for which he takes Mysoline.  A subsequent neurologic exam in April 1992 was negative except for his tremors.  The Veteran's VA treatment records show that he has been treated for essential tremors, which are well-controlled.   In August 2015, he stated that he had some "concussions" while he was in the military.  When questioned further, he stated that he was exposed to loud noises while stationed in Germany working with heavy artillery.  He states this resulted in hearing loss in his left ear and he believes his subsequent "shakes", for which he has taken Mysoline for many years, are also related to this exposure.  He stated he does not remember any head injuries while in the military, saying he did not recall ever being struck in the head or losing consciousness.  He stated that he did not remember ever falling and hitting his face.  The Veteran denied any history of problems with his memory.  He reported having headaches over the past 50 years.

In August 2015, the Veteran was afforded a VA examination for his claim for a concussion, traumatic brain injury, and residuals.  The examiner reviewed the claims file and conducted an in-person examination.  When the Veteran was explained what his examination was for, he stated that "no, that's not right."  He indicated that he was there because he was in heavy artillery and his hearing kept getting worse and worse.  The Veteran denied filing a claim for a head injury or traumatic brain injury.  He denied falling in service and spent a lot of time discussing his hearing.  The Veteran denied ever having a loss of consciousness in the service.  The Veteran also denied any alteration of consciousness in the service.  He also denied facial pain.  The Veteran reiterated that he did not know why the claim for traumatic brain injury, concussion, and residuals was a part of his claim.  He reported headaches on the left side and top of his head.  He described the pain as "pretty bad" lasting for a few hours or all day long.  He reported taking etodolac as needed for headaches and reported that he had CT scans in the past that were unremarkable.  

He stated in his April 2016 VA Form 9 that the only time he did not man the gun was when he was sent out on advanced party.  He stated that he noticed his shaking shortly after he was released from active duty and that it has become worse over the years.  He also reported at a neurologist had diagnosed his shaking and that he has been seeking treatment for tremors.

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in actual disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent and credible evidence to exist. Chelte v. Brown, 10 Vet. App. 268 (1997).

Unfortunately, since the preponderance of the medical evidence fails to confirm that the Veteran has disability associated with or manifested by concussion, traumatic brain injury, or residuals, and as such, service connection for this claim on any basis - direct or secondary - is not warranted at this time. See Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000) (generally observing that, in the absence of proof of a current disability, there can be no valid claim because there is no present-day disability to relate or attribute to service).  Accordingly, the benefit-of-the-doubt rule does not apply, and these claims must be denied.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	B. Muetzel, Associate Counsel

Copy mailed to:  Veterans of Foreign Wars of the United States
Department of Veterans Affairs


